Case 1:18-cv-24595-FAM Document 32 Entered on FLSD Docket 08/12/2020 Page 1 of 2



                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

                                Case Number: 18-24595-CIV-MORENO

   PREMIER PRODUCE SERVICES LLC,

                   Plaintiff,
   vs.

   OSHA PRODUCE LLC, YENDRY TOBOSO,
   ANDRES EDUARDO NASH DIEZ, and
   JESSE J. FERNANDEZ,

               Defendants.
  _________________________________________/

     ORDER GRANTING IN PART PLAINTIFF’S MOTION FOR ATTORNEY’S FEES

         THIS CAUSE came before the Court upon Plaintiff’s Application for Attorney’s Fees and

  Memorandum of Law (D.E. 27).            THE COURT has considered the motion for fees, the

  accompanying billing statements and declaration by attorney Jason Klinowski, the pertinent

  portions of the record, and being otherwise fully advised in the premises, it is

         ADJUDGED that Plaintiff’s motion for attorney’s fees is GRANTED in PART to an

  award of $14,659.00. Plaintiff seeks a total of $26,426.00 in fees for work performed by lead and

  local counsel in filing suit against the Defendants as a result of violating the Perishable Agricultural

  Commodities Act (“PACA”). There is no doubt, given the parties’ written agreement, as well as

  the provisions of PACA, that Plaintiff is entitled to a fee award as the prevailing party. See Country

  Best v. Christopher Ranch, LLC, 361 F.3d 629, 632-33 (11th Cir. 2004).

         After meaningful review, however, the Court finds that the amount of time expended in

  litigating this matter by lead counsel (106.8 hours), in a case which ultimately resulted in an

  uncontested default judgment, is unreasonably high in light of Johnson v. Georgia Highway
Case 1:18-cv-24595-FAM Document 32 Entered on FLSD Docket 08/12/2020 Page 2 of 2



  Express, Inc., 488 F.2d 714 (5th Cir. 1974).1 The Court has reviewed the relevant billing

  statements, including multiple and vague references to “review and save pleading to client file”

  (around two hours), “received and reviewed clerk’s entry of default” (.2 hours), review and

  exchange multiple emails (several hours), as well as “Edit the Motion for Default Judgment” (more

  than twenty hours), and finds these time entries excessive for the work performed. See id. at 717

  (holding that “hours claimed or spent” are “a necessary ingredient” to be considered in analyzing

  the reasonableness of the fee). The Court further finds the amount sought by lead counsel

  ($21,767.00) excessive in light of the damages awarded for the unpaid invoice ($23,976.00). See

  id. at 718 (stating “[t]he amount involved and the results obtained” are to be considered, as well).

          Accordingly, in light of the above, lead counsel’s fees are reduced to $10,000.00, and local

  counsel is awarded $4,659.00, as adequate compensation for services rendered.



          DONE AND ORDERED in Chambers at Miami, Florida, this 12th of August 2020.




                                          ______________________________________
                                                FEDERICO A. MORENO
                                                UNITED STATES DISTRICT JUDGE

  Copies furnished to:

  Counsel of Record




          1
           In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981), the Eleventh Circuit adopted
  as binding precedent the decisions of the former Fifth Circuit issued prior to the close of business on
  September 30, 1981.

                                                      2
